               Case 3:20-mj-70903-MAG Document 11 Filed 08/21/20 Page 1 of 3




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 KRISTINA GREEN (NYBN 5226204)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-6912
 7        FAX: (415) 436-7027
          Kristina.Green@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13

14 UNITED STATES OF AMERICA,                          )   CASE NO. 3:20-MJ-70903 MAG
                                                      )
15           Plaintiff,                               )   STIPULATION TO EXCLUDE TIME FROM
                                                      )   AUGUST 24, 2020 TO SEPTEMBER 28, 2020 AND
16      v.                                            )   [PROPOSED] ORDER
                                                      )
17 JOEL FRANCIS LABRADOR,                             )
                                                      )
18           Defendant.                               )
                                                      )
19

20           A status conference is set in the above-referenced matter for August 24, 2020. It is hereby
21 stipulated by and between counsel for the United States and counsel for the defendant Joel Francis

22 Labrador, that the status conference set for August 24, 2020 be continued to September 28, 2020, and

23 that time be excluded under the Speedy Trial Act from August 24, 2020 through September 28, 2020.

24           The government and counsel for the defendant agree that time be excluded under the Speedy
25 Trial Act so that defense counsel may continue to prepare, including by reviewing the discovery already

26 produced, and to allow for further plea discussions. For these reasons, the parties stipulate and agree

27 that excluding time until September 28, 2020 will allow for the effective preparation of counsel. See 18

28 U.S.C. § 3161(h)(7)(B)(iv). The parties further stipulate and agree that the ends of justice served by

     STIPULATION TO EXCLUDE TIME AND [PROPOSED] ORDER
     Case No. 3:20-MJ-70903 MAG                                                         v. 7/10/2018
            Case 3:20-mj-70903-MAG Document 11 Filed 08/21/20 Page 2 of 3




1 excluding the time from August 24, 2020 through September 28, 2020 from computation under the

2 Speedy Trial Act outweigh the best interests of the public and the defendant in a speedy trial. 18 U.S.C.

3 § 3161(h)(7)(A), (B)(iv).

4          The undersigned Assistant United States Attorney certifies that she has obtained approval from

5 counsel for the defendant to file this stipulation and proposed order.

6

7          IT IS SO STIPULATED.

8 DATED: August 21, 2020                                         /s/ Kristina Green ___
                                                        Kristina Green
9                                                       Assistant United States Attorney
10
     DATED: August 21, 2020                                      /s/ Gabriela Bischof ___
11                                                      Gabriela Bischof
                                                        Counsel for Defendant Joel Francis Labrador
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION TO EXCLUDE TIME AND [PROPOSED] ORDER
     Case No. 3:20-MJ-70903 MAG                                                      v. 7/10/2018
              Case 3:20-mj-70903-MAG Document 11 Filed 08/21/20 Page 3 of 3




 1                                           [PROPOSED] ORDER
 2          Based upon the facts set forth in the stipulation of the parties and for good cause shown, the

 3 Court CONTINUES the status conference in this case to September 28, 2020.

 4          The Court further finds that failing to exclude the time from August 24, 2020 through September

 5 28, 2020 would unreasonably deny defense counsel and the defendant the reasonable time necessary for

 6 effective preparation, taking into account the exercise of due diligence. 18 U.S.C. § 3161(h)(7)(B)(iv).

 7 The Court finds that the ends of justice served by the continuance and excluding the time from August

 8 24, 2020 to September 28, 2020 from computation under the Speedy Trial Act outweigh the best

 9 interests of the public and the defendant in a speedy trial. Therefore, and with the consent of the parties,
10 IT IS HEREBY ORDERED that the time from August 24, 2020 through September 28, 2020 shall be

11 excluded from computation under the Speedy Trial Act. 18 U.S.C. § 3161(h)(7)(A), (B)(iv).

12

13          IT IS SO ORDERED.

14
            8/21/2020
15 DATED: ___________________                                    ___________________________
                                                                 Hon. Thomas S. Hixson
16                                                               United States Magistrate Judge

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION TO EXCLUDE TIME AND [PROPOSED] ORDER
     Case No. 3:20-MJ-70903 MAG                                                         v. 7/10/2018
